



COURT OF APPEAL FOR ONTARIO

CITATION: Kobzar
    (Re), 2014 ONCA 218

DATE: 20140321

DOCKET: M43421 (C53899)

Goudge, MacPherson and Juriansz JJ.A.

IN THE MATTER OF:  YURIY KOBZAR

AN APPEAL UNDER PART XX.1 OF THE
CODE

Roy Lee, for the moving party Attorney General of Canada

Joseph Di Luca and Erin Dann,
amicus curiae

Eric Siebenmorgen, for Her Majesty the Queen

Barbara Walker-Renshaw and Ewa Krajewska, for the
    Ontario Shores Centre for Mental Sciences

Heard: in writing

ENDORSEMENT

[1]

On May 7, 2013 the court heard a motion brought by the Attorney General
    of Canada seeking to extend the suspension of the declaration of invalidity to
    March 31, 2014. The motion was granted on terms agreed to by the parties.  The
    court remained seized of the matter for the purpose of any further motions
    seeking further extensions of the suspension of declaration of invalidity.  The
    Attorney General of Canada has brought a further motion seeking to extend the
    suspension of declaration of invalidity to September 30, 2014.  The evidence
    discloses that legislation to respond to the courts decision in this case has
    been making its way through parliament but due to the normal delays associated
    with the legislative process it is impossible to complete all steps before
    March 31.  The request for this extension is reasonable.  It is consented to by
    all parties and the
amicus curiae
.  Accordingly, the motion is granted
    and an order may issue on terms as set out in the draft order contained at tab
    5 of the motion record.

S.T. Goudge J.A.

J.C. MacPherson J.A.

R.G. Juriansz J.A.


